wpm pet vod t yozgeod internal_revenue_service department of the treasury washington dc rarer ek kerr kkk kk kkk kkk krekkekkekkkek kek bree krkkekkekekekk kkk kkkkrkkeekekkk kkk kerr kek person to contact id kk rk kkk kee ree kkk ker er eker kkk kek telephone number attn kkk eekk kkk kkk kkk rrr ke kerrier keke kk kkk ke kek date kkkkkkeeke mar tex op e ep t refer reply to legend state a employer m plan x a n o n plan y kkk eker ek kkk eker re keke kekk rk keeekee kkk rik kk kerr ek kerr ek kkk kek re ke kek keke kek kr rrr rk kk re re kr kkk kkk rk eer erk ke keke erk kkk kkk kr keke keke kee keke eker ere kk kkk keke keke ke dear metre keek eek this is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative with respect to an arrangement described under sec_403 b of the internal_revenue_code code the following facts and representations have been submitted on your behalf plan x which provides for employee and employer contributions under sec_403 of the code was established effective january organization in state a which is exempt from tax under sec_501 plan x was amended and restated effective date by employer m of the code an under sections dollar_figure and of plan x any staff nurse is eligible for of employer m whose employment is governed by a collective bargaining agreement with organization p participation in plan x except leased employees and employees who are current participants in plan y either by election or pursuant to the collective bargaining agreement an eligible_employee becomes a participant under plan x on the first day the employee completes big_number or more hours_of_service in a computation period or in the case of an employee who commenced employment prior to date and was regularly scheduled to perform hours_of_service per payroll_period participation begins upon completion of the first hour_of_service additionally an employee may participate in the plan upon the completion of a six-month period as an eligible_employee provided that during such - kk kek keke kkk er rk kee keke kee period the eligible_employee is regularly scheduled to work at least hours per payroll_period under article iv of plan x the three types of under sec_4 of plan x contributions that may be made are basic matching and elective period employer m will make basic contributions for a participant equal to six percent of the participant's salary for the payroll_period plus any amounts paid in cash under employer m's paid time off policy but excluding bonuses overtime pay shift differential and money earned while working on relief status salary is limited to the extent required by sec_401 as incorporated by sec_403 for each payroll of the code under sec_4 of plan x participants may make a salary a like amount by employer m to be effective provide for a reduction in the elective contributions which are made pursuant to reduction agreement a participant may enter into or change a salary reduction agreement only once per calendar_quarter and the agreement shall be in writing and signed by the participant prior to the first pay check for which such agreement is compensation paid to the participant by employer m in exchange for the contribution of to the applicable annuity_contract or custodial_account on behalf of said participant specify the amount of elective contributions be binding upon the participant with respect to compensation payable while in effect be terminable at any time with respect to salary not yet payable with any termination effected by filing written notice administrator not require an amount of contribution which would exceed the participant's maximum exclusion_allowance under sec_403 or the limitation on annual_additions under sec_415 contributions which when added to elective_deferrals made on the participant's behalf under any other sec_403 b or k program sponsored by employer m for a participant's taxable_year exceed dollar_figure or such higher limit as may be in effect for the year under sec_402 agreement is and apply only to compensation payable after the not permit an aggregate amount of with the plan in effect under sec_4 of plan x on behalf of any employee who has made elective contributions in an amount equal to or greater than two percent of gross earnings for a pay_period employer m will make contributions equal to one percent of the participant's salary for such pay_period sec_4 and of plan x contributions for a calendar_year may not exceed the participant's exclusion_allowance for the year under sec_403 or the code sec_402 limitation of plan x provides that amounts credited to the participants' a participant's sec_4 under krkekke keke kkk kkk kek kkk kek accounts not including transfers or rollovers from other plans for any year are not to exceed the limitations of sec_415 of the code limits under sec_402 sec_403 and sec_415 of the code any contributions made under other arrangements described under sec_403 maintained by employer m are taken into account in determining the applicable under sec_4 of plan x contributions are invested as the participant directs from among such annuity_contracts or custodial accounts as employer m makes available from time to time shall be nontransferable as provided in sec_5 g of plan x under sec_4 of plan x participants are at all times fully vested in the portion of his or her accumulations under his or her annuity_contracts and custodial accounts each annuity_contract available under plan xx under article v of plan x amounts held in an annuity_contract or custodial_account may be withdrawn early only under a qualified_domestic_relations_order or upon a participant's separation_from_service disability death or in the case of salary reduction contributions attainment of age or immediate and heavy financial hardship under sec_5 e of plan x all amounts are payable of the code under sec_5 of plan x early in a manner consistent with sec_401 in general all amounts held in an annuity_contract or custodial_account are payable to a participant beginning no later than the april following the calendar_year in which he or she attains age or the calendar_year in which he or she retires whichever is later as required by sec_403 withdrawals to satisfy an immediate and heavy financial need are made only or prevent eviction from or foreclosure on a principal_residence next semester or quarter of post-secondary education for the participant his or her spouse or dependents or funeral_expenses resulting from an immediate_family member's death contracts and custodial accounts will also comply with direct_rollover rules similar to those required by sec_401 a of the code to pay medical_expenses or tuition for the to purchase excluding mortgage payments finally under section dollar_figure of plan xx as required by sec_403 all annuity to pay based on the foregoing facts and representations your authorized representative has requested rulings that b of the code plan x satisfies the requirements of section kr kk keke keke kek eek kk kekkee contributions including elective_deferrals under plan x are not includible in the income of the participants so long as the amounts do not exceed the limitations of sec_403 of the code and all distributions from plan x will be taxed under sec_72 and sec_403 of the code sec_403 of the code provides that amounts a state of the code which is the employee performs of the code provided or the employee performs services for an of the code as an organization described in contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance as defined in sec_403 services for an employer which is exempt from tax under sec_501 sec_501 educational_institution as defined in sec_170 b a ii subdivision of any one or more of the foregoing is not subject_to sec_403 employee's rights under the contract are nonforfeitable except for failure to pay future premiums is purchased under a plan which meets the nondiscrimination requirements of sec_403 the case of the case of a salary reduction agreement the contract meets the requirements of sec_401 the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code a contract purchased by a church and a contract purchased under a plan which provides of the code except in in or an agency_or_instrumentality of the annuity_contract a state a political sec_403 such contract of the code the of sec_403 e of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 a arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements providing for an employer maintaining such plan elective_deferrals of the limitation in effect under sec_402 for taxable years beginning in such calendar_year of the code requires a code sec_403 b of the code section to of the code except as provided in sec_403 of the code a custodial_account described in sec_403 is treated as an annuity_contract for all purposes of the code keke kkkekkekekrekkkkke krha kkkkek sec_403 provides that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 f amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of section in the case of contributions made pursuant to m or a salary reduction agreement encounters financial hardship shall be treated as sec_403 b b provides that a custodial_account shall which satisfies the requirements of sec_401 be treated as an organization described in sec_401 a solely for purposes of subchapter_f and subtitle f with respect to amounts received by it investment thereof and income from sec_401 of the code provides that a custodial_account shall be treated as a qualified_trust under sec_401 if the assets thereof are held by a bank as defined in sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hold the assets will be consistent with the requirements of sec_401 sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph to any amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 of the code under a salary reduction agreement shall be increased but not sec_402 of the code provides that in the case a qualified_employee of a qualified_organization with of respect to employer contributions to purchase an annuity_contract under sec_403 of the code under a salary reduction agreement the limitation of sec_402 the code of the code any taxable_year shall be increased by whichever of the following is the least by amounts not included in gross_income for prior taxable years by reason of this paragraph or the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer as modified by sec_402 dollar_figure reduced i dollar_figure iii ii of for keke keke krkeekekkkee eee a qualified_organization for these purposes contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary means any education organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 b ii of the code and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_1_403_b_-1 of the income_tax regulations that the exclusion_allowance is a result of an agreement with an the agreement must be legally binding and provides in pertinent part applicable to amounts contributed by the employer for an annuity_contract as employee to take a reduction in salary or to forego an increase in salary but only to the extent such amounts are earned by the employee after the agreement becomes effective irrevocable with respect to amounts earned while the agreement is make more than one such agreement with his employer during any taxable_year amounts which are contributed under any further agreement made by such employee during the same taxable_year beginning after such date the employee may be permitted however to terminate the entire agreement with respect to amounts not yet earned in effect and the employee is not permitted to the exclusion shall not apply to any effective for tax years beginning after december sbujpa provides that the frequency that an section a of the small_business job protection act of employee is permitted to enter into a salary reduction agreement the salary to which such an agreement may apply and the ability to revoke such an agreement shall be determined under the rules applicable to cash or deferred elections under sec_401 of the code sec_415 of the code provides in relevant an annuity_contract described in that an annuity_contract described in sec_403 b part shall not be considered as sec_403 unless it satisfies the sec_415 limitations in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided for by sec_403 in the case of an annuity_contract described under sec_415 of the code contributions to a sec_403 plan for a limitation_year are generally kkkekkkekkekkkkekkek kkk ka k kkk limited to the lesser_of compensation a dollar_figure or b of sec_403 of the code requires that of the code with respect to benefits accruing arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 after december date distributions made after december of sec_401 a rollovers of distributions made after december of the code contains provisions for direct in addition this section requires that in taxable years ending after such the requirements section of the code are met for sec_401 of the code provides generally for a mandatory benefit_commencement_date at age and specifies required_minimum_distribution rules for the payment of benefits from qualified_plans beginning after december sbjpa amended sec_401 required_beginning_date means april year following the later of the calendar_year in which the employee attains age or the calender year in which the employee retires section a of the to provide that the term of the calendar for taxable years sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 g c attains age separates from service dies becomes disabled within the meaning of sec_72 of the code or in the case of hardship provide for the distribution of any income attributable to such contributions in the case of hardship of the code may be paid only when the employee such contract may not with respect to your ruling requests you represent an employer described in sec_403 of that employer m the code has established plan x b program for its employees reduction contributions are fully vested and nonforfeitable at all times restrictions on transferability are present in plan x required by sec_401 as its sec_403 or a participant's salary is not subject_to sec_403 plan x the as plan x correctly limits under sec_403 of the distributions made pursuant to the salary the code reduction agreement to attainment of age separation_from_service or hardship sec_403 contributions in accordance with sec_403 b of the code and g requirements and limits in addition plan x satisfies the and kekkkr eker eker ree kekkekkee plan x also properly provides rules under section for direct rollovers and transfers as required by sec_401 of the code plan x complies with all of the requirements of sec_403 of the code accordingly based on the foregoing law and facts we conclude with respect to ruling_request number one that plan x satisfies the requirements of sec_403 of the code with respect to ruling requests number two and three since we concluded above that plan x satisfies the requirements of sec_403 of the code we conclude that contributions including elective_deferrals under plan x are not includible in the income of the participants so long as the amounts do not exceed the limitations of sec_403 of the code will be taxed under sec_72 and sec_403 and that all distributions from plan x of the code this ruling does not extend to any operational violations of sec_403 by plan x now or in the future the nondiscrimination requirements of sec_403 the code where applicable in either form or operation this ruling has not addressed whether plan x meets of a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyor floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
